 


114 HCON 33 IH: Expressing the sense of Congress that the Federal excise tax on heavy-duty trucks should not be increased.
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. CON. RES. 33 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Ribble (for himself, Mr. Walz, Mr. Bishop of Utah, Mr. Blum, Mr. Cohen, Mr. Cramer, Mr. Duncan of Tennessee, Ms. Esty, Mr. Farenthold, Mr. Hanna, Mr. Katko, Mr. Lipinski, Mr. McKinley, Mr. Meadows, Mrs. Napolitano, Mr. Schrader, and Mr. Walker) submitted the following concurrent resolution; which was referred to the Committee on Ways and Means 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the Federal excise tax on heavy-duty trucks should not be increased. 
 
 
Whereas there is a 12 percent Federal excise tax on new tractor trailer trucks and certain other heavy-duty trucks;  Whereas the 12 percent Federal excise tax is the highest percentage rate of any Federal ad valorem excise tax; 
Whereas the Federal excise tax was first levied by Congress in 1917 to help finance America’s involvement in World War I;  Whereas in 2014, the average manufacturer suggested retail price for heavy-duty trucks was over $169,000; 
Whereas the 12 percent Federal excise tax adds, on average, an additional $20,280 to the cost of a heavy-duty truck;  Whereas the average in-use, heavy-duty truck is 9.3 years old, close to the historical all-time high; 
Whereas the Federal excise tax, by significantly increasing the cost of new heavy-duty trucks, keeps older, less environmentally clean and less fuel economical heavy-duty trucks in service longer;  Whereas the Environmental Protection Agency’s model year 2002–2010 tailpipe emissions rules account for $20,000 of the average price of today’s new heavy-duty trucks; 
Whereas, according to the 2011 EPA and NHTSA Regulatory Impact Analysis entitled Final Rulemaking to Establish Greenhouse Gas Emissions Standards and Fuel Efficiency Standards for Medium and Heavy-Duty Engines and Vehicles, model year 2014–2018 EPA-Department of Transportation fuel economy rules will add up to approximately $8,000 to the price of new heavy-duty trucks;  Whereas the $28,000 average per truck cost of these regulatory mandates results in an additional $3,360 Federal excise tax, on average; 
Whereas the goal of deploying cleaner, more fuel efficient heavy-duty trucks, coupled with the $30,000 average per truck regulatory cost would be slowed even more if the Federal excise tax were increased;  Whereas the goal of deploying safer heavy-duty trucks with the latest safety technologies, such as lane departure warning systems, electronic stability control, and automatic braking for reduced stopping distance would be slowed if the Federal excise tax were increased; 
Whereas 100 percent of all heavy-duty trucks sold in the United States are manufactured in North America; and  Whereas 6,990,000 Americans are employed in the United States trucking industry: Now, therefore, be it 
 
That— (1)the Federal excise tax on new tractor trailer trucks and certain other heavy-duty trucks inhibits the sale of the cleanest, safest, and most fuel efficient heavy-duty trucks and trailers; 
(2)the Federal excise tax on new tractor trailer trucks and certain other heavy-duty trucks adds uncertainty and volatility to the Highway Trust Fund due to the cyclical nature of heavy-duty truck and trailer sales; and  (3)the Federal excise tax on new truck tractors, heavy-duty trucks, and certain truck trailers should not be increased, and in considering future transportation policy, Congress should carefully review the detrimental impacts of the Federal excise tax. 
 
